In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00311-CV


               IN THE GUARDIANSHIP OF CHRISTINA MARIE CRUCE,
                         AN INCAPACITATED PERSON

                       On Appeal from the County Court at Law No. 3
                                  Lubbock County, Texas
               Trial Court No. 2012-784,676, Honorable Judy Parker, Presiding

                                   December 29, 2017

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pending before this court is the Joint Agreed Motion to Reverse and Remand

Pursuant to Settlement Agreement in which the parties represent they have reached a

settlement and request that we set aside the trial court’s judgment and remand the cause

for rendition of an agreed judgment. The motion is signed by counsel for all parties to this

appeal. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B), we grant the

motion, reverse the trial court’s judgment without passing on the merits of the appeal, and

remand the cause to the trial court for rendition of judgment in accordance with the

agreement of the parties. Having reversed the trial court’s judgment at the request of the

parties, no motion for rehearing will be entertained and our mandate will issue forthwith.


                                                         Per Curiam